NO. 12-10-00016-CR
 
IN
THE COURT OF APPEALS          
 
TWELFTH COURT OF
APPEALS DISTRICT
 
TYLER,
 TEXAS
QUILLON
AKMON BROWN,                     §                      APPEAL FROM THE 7TH
APPELLANT
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
THE
STATE OF TEXAS,
APPELLEE                                                   §                      SMITH
COUNTY, TEXAS



                                                      MEMORANDUM
OPINION
                                                                  PER
CURIAM
Appellant has filed a motion to
dismiss this appeal.  The motion is signed by Appellant and by his counsel.  No
decision having been delivered by this court, the motion is granted, and the
appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion
delivered May 19, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
                                                            (DO
NOT PUBLISH)